ORDER

PER CURIAM:
Marcus Sipes appeals his conviction for driving while intoxicated for which he was sentenced as a persistent offender to two years imprisonment. He also appeals the denial of his Rule 29.15 motion for post-conviction relief. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rules 30.25(b) and 84.16(b).